Order, Supreme Court, New York County (Ira Gammerman, J.H.O.), entered December 2, 2004, which, to the extent appealed from as limited by the briefs, granted plaintiffs motion for partial summary judgment on the issue of liability, unanimously affirmed, with costs.
Plaintiff’s entitlement to partial summary judgment on liability was supported by undisputed facts and testimonial admissions. Defendant failed to establish the elements of adhesion in this commercial subcontract between sophisticated parties. There is no showing that the parties had any legal obligation to contract with one another (see Levine v Shell Oil Co., 28 *261NY2d 205, 213 [1971]), or that defendant had no right to walk away if it felt the terms were too onerous.
Questions as to the extent of damages were properly left for separate trial (see CPLR 3212 [c]; Nitti v Goodfellow, 256 AD2d 1082, 1083 [1998], lv dismissed 93 NY2d 999 [1999]).
We have considered defendant’s remaining arguments and find them without merit. Concur—Buckley, P.J., Tom, Andrias, Sullivan and Sweeny, JJ.